Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 41-45 recite “control the plurality of cap-side selector valves and the plurality of rod-side selector valves such that a particular open-circuit pump in the plurality of open-circuit pumps that is not connected to the single rod hydraulic cylinder is connected to the single rod hydraulic cylinder”. This is indefinite. “not connected” and “is connected” are contradictions of one another. Is the “particular open-circuit pump” being claimed as connected or not connected to the “single rod hydraulic cylinder”? For the purposes of examination it is being assumed connection is present.
Those claims not specifically mentioned above are rejected as being rendered indefinite by virtue of their dependence on an indefinite claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2016/0032565) in view of Shimizu et al. (JP 2016-145603, on applicant’s IDS), hereinafter Juri for first inventor’s first name to avoid confusion with US 2016/0032565, and Tanaka et al. (US 6244048).
Regarding Claims 1 and 2, Shimizu teaches
A construction machine comprising: 
a tank (25) that stores hydraulic operating fluid; 
a plurality of closed-circuit pumps (ex. 12, 14, 16, 18) including bidirectionally-tiltable hydraulic pumps; 
a plurality of open-circuit pumps (ex. 13, 15, 17, 19) including unidirectionally-tiltable hydraulic pumps, the number of the unidirectionally-tiltable hydraulic pumps being same as the number of the plurality of closed-circuit pumps (Fig. 2); 
a plurality of hydraulic actuators including at least one single rod hydraulic cylinder (ex. 1, 3, and/or 5), and at least one hydraulic motor (ex. 7, 8a, and/or 8b); 
an operation device (56 with 56a-d, Fig. 2, ex. [062]) for giving an instruction about operation of the plurality of hydraulic actuators; 
a plurality of closed-circuit selector valves (43a-d, 45a-d, 47a-d, 49a-d) that connect the plurality of closed-circuit pumps to the plurality of hydraulic actuators such that closed circuits are formed; 

a plurality of proportional valves (64, 65, 66, 67) that are provided on flow lines that connect the delivery ports of the plurality of open-circuit pumps to the tank; 
a controller (57, ex. [059, 062, 0114-0119]) that controls the plurality of closed- circuit selector valves and the plurality of cap-side selector valves, and controls a delivery flow rate of each of the plurality of closed-circuit pumps and the plurality of open- circuit pumps, and opening areas of the plurality of proportional valves, on a basis of inputs from the operation device (ex. [062]), wherein 
the controller is configured to, in a case where the single rod hydraulic cylinder and the hydraulic motor are driven simultaneously (ex. Fig. 4), 
control the plurality of cap-side selector valves such that a particular open-circuit pump in the plurality of open-circuit pumps that is not connected to the single rod hydraulic cylinder is connected to the single rod hydraulic cylinder (ex. Fig. 4), and 
control an opening area of a particular proportional valve provided on a flow line that connects a delivery port of the particular open-circuit pump to the tank (ex. (g), (k), (o), (s), Fig. 4),
the controller is configured to, in a case where the hydraulic motor is driven at a same time that the single rod hydraulic cylinder is operated toward a contraction side (ex. Fig. 4), 
control the plurality of cap-side selector valves (ex. Fig. 4), 
close the particular proportional valve (ex. Fig. 4).
Shimizu does not teach 
a cap pressure sensor that senses a pressure in the cap chamber; 
a rod pressure sensor that senses a pressure in a rod chamber of the single rod hydraulic cylinder

the construction machines includes a plurality of rod-side selector valves that connect the delivery ports of the plurality of open-circuit pumps to the rod chamber, and 
control the plurality of cap-side selector valves and the plurality of rod-side selector valves,
a cap-side discharge flow line that connects the cap chamber to the tank; and 
a meter-out valve provided on the cap-side discharge flow line, wherein 
the controller is configured to, in a case where the hydraulic motor is driven at a same time that the single rod hydraulic cylinder is operated toward a contraction side, 
control the plurality of cap-side selector valves and the plurality of rod-side selector valves such that the particular open-circuit pump is connected to the rod chamber, 
close the particular proportional valve, and 
open the meter-out valve.
Shimizu teaches sensor inputs to the controller 57 (ex. [059]) but does not specify further what type of sensors. Shimizu teaches the cap-side selector valves but not the rod-side selector valves.
Juri teaches
for a construction machine,
a cap pressure sensor (64a, 65a, 66a, Fig. 2, ex. [049-052, 055, 062]) that senses a pressure in the cap chamber; 
a rod pressure sensor (64b, 65b, 66b) that senses a pressure in a rod chamber of the single rod hydraulic cylinder.

Tanaka teaches
for a construction machine,
the construction machines includes a plurality of rod-side selector valves (65, 67, or 69) that connect the delivery ports of the plurality of open-circuit pumps (ex. 3a or 3b) to the rod chamber (of 5a, 5b, 6, or 7), and 
control the plurality of cap-side selector valves (15, 17, 19) and the plurality of rod-side selector valves,
control the plurality of cap-side selector valves and the plurality of rod-side selector valves,
a cap-side discharge flow line (151a, 151c, or 151e) that connects the cap chamber to the tank; and 
a meter-out valve (16, or 18, or 20) provided on the cap-side discharge flow line, wherein 
the controller is configured to, in a case where the hydraulic actuators are driven at a same time that the single rod hydraulic cylinder is operated toward a contraction side (ex. Figs. 4-5, ex. Col. 13, lines 44-Col. 14, line 3, Col. 16, lines 17-58, Col. 17, lines 55-65, Col. 21, lines 51-60), 
control the plurality of cap-side selector valves and the plurality of rod-side selector valves such that the particular open-circuit pump is connected to the rod chamber (ex. Figs. 4-5, ex. Col. 13, lines 44-Col. 14, line 3, Col. 16, lines 17-58, Col. 17, lines 55-65, Col. 21, lines 51-60), 
close a particular proportional valve (21), and 

Also, the return hydraulic fluid from the rod (or bottom) sides of the corresponding hydraulic cylinders is drained to the hydraulic reservoir 2 through not only the control valves, but also the drain line 101 and the reservoir line 103. Consequently, the combined operation intended by the operator can be performed at a high speed with a less pressure loss and high efficiency (Col. 17, lines 58-65).
Since both Shimizu and Juri references are directed to construction machines, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the construction machine of Shimizu to use pressure sensors as taught by Juri in order to provide feedback about the state of the system to the controller and allow the controller feedback to control the various valves. Shimizu teaches sensor inputs to the controller 57 (ex. [059]) but does not specify further what type of sensors while the teaching of Juri of pressure sensors allow for feedback of the states of the various parts of the hydraulic system after initial inputs from the operation device. Shimizu as modified has the benefit of feedback information. Since both Shimizu and Tanaka references are directed to construction machines, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the construction machine of Shimizu to use a plurality of rod-side selector valves, a cap-side discharge flow line, a meter-out valve, and control as taught by Tanaka so that the combined operation intended by the operator can be performed at a high speed with a less pressure loss and high efficiency (Col. 17, lines 58-65).

Allowable Subject Matter
Claims 3-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hiraku teaches elements of the instant invention including closed-circuit pumps and open-circuit pumps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. QUANDT
Examiner
Art Unit 3745




/F Daniel Lopez/Primary Examiner, Art Unit 3745